FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2012 Commission File Number: 001-12102 YPF Sociedad Anónima (Exact name of registrant as specified in its charter) Macacha Güemes 515 C1106BKK Buenos Aires, Argentina (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X YPF Sociedad Anónima TABLE OF CONTENTS Item 1 Translation of letter to the Buenos Aires Stock Exchange dated August 13, 2012 2 Translation of letter to the Buenos Aires Stock Exchange dated August 13, 2012 Item 1 TRANSLATION Autonomous City of Buenos Aires, August 13, 2012 To the Bolsa de Comercio de Buenos Aires (Buenos Aires Stock Exchange) Ref.: General Ordinary Shareholders' Meeting of YPF S.A. Dear Sirs: The purpose of this letter is to comply with the requirements of Article 23 of Chapter VII of the Buenos Aires Stock Exchange Regulations. I hereby inform you that the Board of Directors of the Company, at its meeting held on August 10, 2012, decided to call a General Ordinary Shareholders’ Meeting to be held on September 13, 2012 at 11:00 a.m. at the Company’s offices. Yours faithfully, Gabriel E. Abalos Market relations officer YPF S.A. Item 2 TRANSLATION Autonomous City of Buenos Aires, August 13, 2012 To the Bolsa de Comercio de Buenos Aires (Buenos Aires Stock Exchange) Ref.: Negotiable obligations issuance authorization Dear Sirs: The purpose of this letter is to comply with the requirements of current regulations andinform you that the Board of Directors of the Company, at its meeting held on August 10, 2012, approved the issuance and placement of negotiable obligations for an amount of up to ARS 3,500,000,000 (three thousand five hundred million Argentine pesos) in one or more series or tranches, under the Company's USD 1,000,000,000 Global Negotiable Obligations Program, which was authorized by the National Securities Commission by resolution No.15,896, dated June5, 2008, and by the Shareholders’ Meeting held on January8, 2008. Yours faithfully, Gabriel E. Abalos Market relations officer YPF S.A. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. YPF Sociedad Anónima Date:August 13,2012 By: /s/ Gabriel E. Abalos Name: Title: Gabriel E. Abalos Market Relations Officer
